The Depositors Savings  Loan Company of Cleveland, an association authorized and existing under the building and loan laws of Ohio, pursuant to proceedings to dissolve under Section 8623-79, General Code, presented a certificate of dissolution to the Secretary of State, who refused to file same, such refusal being based upon the ground that the Superintendent of Building and Loan Associations of Ohio had refused to give his approval. Thereupon this action *Page 63 
was brought in the Court of Appeals, on December 7, 1933, to obtain a writ of mandamus requiring the Secretary of State to file such certificate of dissolution, which was allowed.
For the purpose of protecting the rights and safeguarding the interests of all concerned, broad powers have been conferred by the Legislature upon the Superintendent of Building and Loan Associations, including the authority of regulation, supervision and control of building and loan associations of this state. State, ex rel. Bettman, Atty. Genl., v. Court ofCommon Pleas of Franklin County, 124 Ohio St. 269,178 N.E. 258. The decision of this court in State, ex rel. Doan Savings Loan Co., v. Myers, Secy. of State, 128 Ohio St. 619,193 N.E. 349, is rather decisive of the issue in this case. It was there held that Section 8623-2 must be considered in connection with Sections 9643-2 and 9643-3, General Code.
The various statutory provisions affecting such associations should be so construed and applied as to accomplish the manifest purpose of their enactment. That purpose would in a measure be thwarted if it be not required that a certificate of dissolution thereof shall have the approval of the Superintendent of Building and Loan Associations.
It not appearing, therefore, that the relator at this time has a clear legal right to the writ of mandamus prayed for, it should not be issued.
Judgment reversed and judgment for plaintiff in error.
WEYGANDT, C.J., STEPHENSON, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.
WILLIAMS and JONES, JJ., not participating. *Page 64